DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's amendments and remarks, filed on 06/25/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 28-39 are under examination. Claims 1-27 are cancelled. 
Withdrawn Rejection
The rejection of claims 28-30, 32-37, and 39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlee et al. (Proteome Science, 2004, 2:9, pp.1-22) is withdrawn in view of applicant’s amendments. 
The rejection of claims 31 and 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlee et al. (Proteome Science, 2004, 2:9, pp.1-22), as applied to claims 28-30, 32-37, and 39, above, and further in view of  Martin et al. (Journal Of Clinical Microbiology, Feb. 2000, pp. 696–701) is withdrawn in view of applicant’s amendments.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claims 28-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claims 33 and 34. The same analysis applied below to claim 33 also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claims are directed to a judicial exception of an abstract idea of: 
comparing…the at least one baseline protein expression value to the measured protein expression values of the at least one tissue cell and reference cell to obtain a measurement deviation value; 
using the image analysis tool to obtain mean intensities…;
classifying…the multiplex immunofluorescence assay performed on the one or more tissue cells for the one or more patients under consideration as unreliable based on the comparison.
With regards to the above comparing and classifying steps, these are not limited to any particular steps or operations and therefore broadly read on comparing numbers. As such, these steps can be reasonably performed by the human mind of a scientist or engineer and include mental observations or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of an image analysis tool in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii).
Additionally, the above steps necessarily encompass mathematical calculations and/or mathematical relationships under the Revised Guidance. For example, mean intensity inherently requires performing a calculation and a review of applicant’s own specification teaches machine learning techniques for performing classification [0154]. For these reasons, the claims are directed to a mathematical concept which is a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
obtaining…at least one baseline protein expression value for at least one target protein present in at least one member of a reference cell line using a multiplex immunofluorescence assay; 
subjecting the at least one member of the reference cell line and at least one tissue cell for one or more patients…and obtaining a comparison image…; 
obtaining, from the comparison digital image… one or more protein expression values of the at least one target protein in the at least one tissue cell and reference cell;

In this case, there is no practical integration of the abstract idea. Other than the limitations directed to the abstract idea, discussed above, the invention is claimed at a very high level of generality and is only limited in the type of assay being performed and the type of data being measured for use by the abstract idea. Therefore, these steps amount to nothing more than insignificant extra-solution activity. See MPEP 2106.05(g). 
With regards to the claimed processor, multispectral camera, and image analysis tool, these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the mathematical concepts and/or mental processes that a scientist would perform using the computer components as a tool. See also updated 2019 PEGs (Example 46).   Accordingly, the claim 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Indeed Saidi et al. (US 20050262031; filed Mar. 14, 2005; priority date: Jul. 21, 2003; hereinafter referred to as Saidi ‘031) teaches that methods and devices for obtaining data from immunofluorescence assays and multispectral cameras were well known in the art [0039, 0045-57, 0067, and Figure 3]. Therefore, this limitation remains nothing more than insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.
With regards to the claimed processor, multispectral camera, and image analysis tool as explained with respect to Step 2A Prong 2, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 

D. Dependent Claims
Dependent claims 28-32, 35-39 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  In particular, claims 28, 30-32, 35-39 further limit the specificity of 
Response to Arguments
Applicant’s arguments, filed 06/25/2021, have been fully considered but are not persuasive for the following reasons. It is noted for the record that any differences between the instant Office action and the previous Office action are based on an updated analysis of the claims in response to the issues raised by Applicant or necessitated by Applicant's amendments to the claims. However, the basic thrust of the rejection remains the same as the claims were previously rejected as being directed to an abstract idea.
Applicant argues that the claimed steps cannot be performed using the human mind, supporting this contention by asserting that it is not possible for a human to extract [information] from a digital image obtained with a multispectral camera (which requires using an image analysis tool). In response, applicant appears to be arguing limitations that are not even interpreted as being part of the judicial exception. Indeed, the obtaining and subjecting steps were interpreted additional steps beyond the recited abstract idea(s) and were analyzed under the Step 2A (prong 2) and Step 2B analysis as discussed above. With regards to the newly recited image analysis tool, this does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes, as explained in the Step 2A (prong 1) analysis. See also October Update at Section I(C)(ii). 
Applicant further argues that the claims do not recite a mathematical concept in the claims, despite reciting steps for comparing values. In response, the examiner maintains that the comparing and classifying steps necessarily encompass a mathematical concept when read in light of applicant’s own specification, as discussed in 
To the extent that Applicant argues that the claims recite a practical application of the judicial exception by improving the accuracy data, this argument is also not persuasive. On this point, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Indeed, it may be that the purpose of the claimed invention to improve the state of the technology for improving immunofluorescence assays. Regardless, the guidance to be followed provides examples of when “a judicial exception has not been integrated into a practical application” and one such instance is when the judicial exception “includes instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.” 2019 Eligibility Guidance, 84 Fed. Reg. at 55. In this case, the focus of the claims is not an improved computer or [device] but on the improved mathematical analysis in order to generate “better data”. As such, it is well established that the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the abstract idea (or law of nature) itself. Unlike the McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed method is information itself, without being directed to any particular use of that information. See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“[Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”). For at least these reasons, the rejection is maintained. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28-39 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims that depend directly or indirectly from claim(s) 33 and 34 are also rejected due to said dependency.
Claim 33 recites “obtaining, from a positive control reference digital image of a multiplex immunofluorescence assay obtained using a multispectral camera, at least one baseline protein expression value…using a digital image analysis tool configured to evaluate the intensities…and obtain mean intensity in a total cell…population”. In this case, it is clear that the claim requires “obtaining” a baseline protein expression value (from a multispectral camera). However, the claim also confusingly recites an intended-use limitation directed to the functionality of a digital image analysis tool which has no limiting effect on the method step of “obtaining” said baseline expression values. Therefore, it is unclear what positive process limitation is intended by the above “using” phrase since it imposes no patentable distinction on the claim (is not limiting). Clarification is requested via amendment. The examiner suggests, for example, amending the claim to recite positive process limitations directed to evaluating intensities and obtaining or calculating mean intensities.
Claim 33 recites “obtaining, from the comparison digital image,  one or more protein expression values of the at least one target protein in the at least one tissue cell and reference cell, using the image analysis tool to obtain a mean intensity in a total cell nuclei population”. In this case, it is clear that the claim requires “obtaining” protein expression values (from the digital image). However, the claim also confusingly recites an intended-use limitation directed to the functionality of a digital image analysis tool that has no limiting effect on the method step of “obtaining” said expression values. Therefore, it is unclear what positive process limitation is intended by the above “using” phrase since it imposes no 
Claim 33 recites “classifying…the…assay…as unreliable…”. In this case the term “unreliable” is relative and the specification does not provide any limiting definitions, specific properties, or scoring criteria indicating the scope of this term, i.e. it is unclear what constitutes an “unreliable” result. Clarification is again requested via amendment. In the interest of advancing prosecution, the Examiner again suggests narrowing the scope of this term to include quantitative metrics that clarify the intended scope such that the meaning of “unreliable” is readily apparent. Applicant has not made any illuminating arguments or amendments that serve to clarify the issue. Accordingly, the rejection is maintained.  
Claim 34 recites “classify…the…assay…as reliable…”. In this case the term “unreliable” is relative and the specification does not provide any limiting definitions, specific properties, or scoring criteria indicating the scope of this term i.e. it is unclear what constitutes a “reliable” result. Clarification is requested via amendment. In the interest of advancing prosecution, the Examiner suggests narrowing the scope of this term to include quantitative metrics that clarify the intended scope such that the meaning of “reliable” is readily apparent. Applicant has not made any illuminating arguments or amendments that serve to clarify the issue. Accordingly, the rejection is maintained.  
Claim 37 recites “utilize the normalized one or more measurements as neither an input to a pre-trained predictive model…”. It is unclear what limitation effect is intended by the phrase “as neither an input”. This phrase is nonsensical in the context of the claim as written. Clarification is requested via amendment. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619